Citation Nr: 1720605	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals of chronic dislocations of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from January 1984 to December 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an August 1988 rating decision, the RO granted a 20 percent service connection rating for residuals of a left shoulder injury.  In finding for entitlement to service connection, the RO noted the Veteran had suffered multiple dislocations of the shoulder in service, and consequently, underwent surgery to correct the issue while in service.  

In August 2006, the Veteran reported his condition had worsened.  In response, the RO requested a September 2006 VA examination.  After the examination, the RO issued a September 2006 rating decision continuing the 20 percent rating.  The September 2006 rating decision was not appealed.

In January 2011, the Veteran reported that his condition had worsened, and that he had sought private medical treatment.  In response, the RO requested relevant records and a February 2011 VA examination.  In June 2011, the RO issued a rating decision continuing the 20 percent rating.

The Veteran submitted a Notice of Disagreement to the June 2011 rating decision, thereby initiating the appeal process.  In an October 2012 rating decision, the RO granted a temporary total rating for residuals of chronic dislocations of the left shoulder from February 24, 2012, to June 30, 2012 and then continued the 20 percent rating thereafter.  Thus, the portion of the appeal where the Veteran is in receipt of a temporary total rating is not before the Board, as that is the maximum rating one can receive for a disability.

During the pendency of the appeal, the Veteran contended via his representative in May 2013 and January 2015 statements that his condition had worsened since the February 2011 VA examination.  As a result, in January 2015, the Board remanded this case for further development to include more records and a VA examination.  The RO saw to such development and the case is again before the Board.

The Veteran requested a Board hearing in a July 2012 VA Form 9 but failed to appear for an October 2013 hearing and did not provide good cause.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran's chronic residuals of the left shoulder are not manifested by limitation of motion of the arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for chronic residuals of the left shoulder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, neither the Veteran nor his representative has alleged notice or due process deficiencies after completion of the most recent Board directed development.  

II.  Applicable Law

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board has considered whether separate ratings for different periods, based on the facts found, are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.

The Veteran's chronic residuals of the left shoulder is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  The Board notes that this Diagnostic Code, and all diagnostic codes dealing with the shoulder and arm, has separate criteria based on whether a veteran is left or right handed.  The Veteran has reported he is right handed.  Thus, this appeal concerns his non-dominant or "minor" arm.  

Under Diagnostic Code 5201, for the minor arm, a 20 percent evaluation contemplates limitation of motion of the arm at shoulder level.  A 20 percent evaluation contemplates limitation of motion of the arm midway between side and shoulder level, and a 30 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding claims, the Board must evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board must provide reasons and bases for its decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis need only focus on evidence necessary to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Analysis

The Veteran contends that his left shoulder disability has worsened and he has since been limited to less than 25 degrees of motion at the side because of severe pain.  

The Veteran experienced left shoulder dislocations in service that were resolved via July 1987 orthopedic surgery, however, the Veteran suffered various residual effects and degenerative changes that required treatment to include rotator cuff surgery in February 2012.  Surgical history notwithstanding, the Veteran's left shoulder disability is manifested by pain and limitation of motion and is best contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the minor arm at either the shoulder level or midway between side and shoulder level warrants a 20 percent rating, which is the Veteran's current rating.  As such, the Board must determine whether the Veteran has limitation of motion of his left arm to 25 degrees from the side in order to receive the next highest rating of 30 percent, which is also the maximum possible rating for a minor arm disability rated under Diagnostic Code 5201.  

At an April 2015 VA examination, the Veteran demonstrated 180 degrees of flexion (maximum), 60 degrees of abduction (out of 180), 80 degrees of external rotation (out of 90), and 90 degrees of internal rotation (maximum).  Functional loss due to limitation of motion was not noted.  Pain was noted on examination but was not opined to cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions.  No reduction in muscle strength was noted.  No ankylosis was noted.  Shoulder instability and rotator cuff conditions were noted.  The examiner opined the Veteran's disability would affect his ability to perform a job involving physical labor.

At a February 2011 VA examination, the Veteran demonstrated 180 degrees of flexion, 65 degrees of abduction, 90 degrees of internal rotation, and 30 degrees of external rotation.  Repetitive use testing was conducted.  Pain was noted but not to the level of functional loss.  Strength was noted as 4 out of 5 for all ranges of motion except for flexion, which was 5 out of 5.

A January 2011 Private Treatment record indicates the Veteran demonstrated 90 degrees of abduction, 160 degrees of flexion, 55 degrees of external rotation, and 38 degrees of internal rotation.  Strength was rated as 5 out of 5.  Pain was noted but no there was no indication as to whether it resulted in the regulatory definition of functional loss.  

All told, relevant medical evidence does not show the Veteran's left shoulder disability limits his arm range of motion to 25 degrees at the side.  The Veteran's abduction, while restricted, has consistently shown to be well above 25 degrees from the side.  The evidence of record does not indicate issues with flare-ups or normal activities of daily life to warrant the next higher rating.  

The Board has also examined whether the Veteran's disability is best characterized by another diagnostic code concerning the arm and shoulder, however, the record does not present symptomatology that meets the criteria set forth by related diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203, 5003.  Once the Veteran had his surgery on the left shoulder in 1987, he stopped having dislocations of his left shoulder.  Thus, that is not a symptom the Veteran is experiencing with his left shoulder.

Additionally, while issues with left shoulder degenerative arthritis have been raised by the record, ratings for degenerative arthritis cannot be combined with ratings based on limitation of motion.  Moreover, even if the Veteran met the criteria for such ratings, the maximum possible rating on such a basis would not exceed the 20 percent rating the Veteran currently receives.  See Diagnostic Code 5003.

In sum, the Board finds that the Veteran's 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 adequately captures the Veteran's reported symptoms for his left shoulder disability.  In particular, the rating criteria consider pain and limitation of motion, which is the Veteran's chief complaint.  The Veteran's pain and range of motion are well within the limits designated by his current schedular rating.  The Board acknowledges the Veteran's prior complaints of issues with sleep due to his left shoulder but again notes the schedular criteria already factor pain and its effects no matter what time of day it is.  The Board acknowledges the Veteran's lay contention that a VA examiner forced his arm beyond its capable range of motion during an examination but notes that, as discussed above, private records reflect abductive range of motion greater than that reported in VA examinations.

The Board also notes the Veteran is competent to report symptomatology relating to his left shoulder disability because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic code.  Medical examiners have provided competent evidence concerning the nature and extent of the Veteran's disability.  In this regard, the medical findings, as provided in the examination reports, directly address the criteria concerning the Veteran's disability.  Therefore, the Board concludes that the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder disability.

In light of the foregoing, the Board finds the evidence preponderates against the Veteran's claim for an increased rating in excess of 20 percent for his chronic residuals of the left shoulder.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 20 percent for chronic residuals of the left shoulder is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


